Case 2:19-cv-07039-RGK-PJW Document 12 Filed 09/24/19 Pagelof4 Page ID#:114

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, )

)

Plaintiff, )

)

Vv. ) CV 19-7039-RGK-PJW

)

Approximately $182,182.50 in Bank )
Funds Seized from Amro Bank N.V. Acct

6352; Approx $23,175.00
)
Defendant. )

DECLARATION OF PUBLICATION

Notice of Civil Forfeiture was posted on an official government internet site
(www.forfeiture.gov) for at least 30 consecutive days, beginning on August 19, 2019,
as required by Rule G(4)(a){iv)(C) of the Supplemental Rules for Admiralty or Maritime
Claims and Asset Forfeiture Actions, as evidenced by Attachment 1, which consists of a copy of the
notice on the www.forfeiture.gov website, and as evidenced by Attachment 2, the Advertisement
Certification Report, which documents that the notice was posted on the www. forfeiture.gov

website for at least 18 hours a day for the required 30 consecutive days.
I declare under penalty of perjury that the foregoing is true and correct. Executed on

September 19, 2019, at Los Angeles, CA.

 

Herlinda R. Jimenez Mora

Records Examiner

 
Case 2:19-cv-07039-RGK-PJW Document12 Filed 09/24/19 Page2of4 Page ID #:115

Attachment 1

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
COURT CASE NUMBER: CV 19-7039; NOTICE OF FORFEITURE ACTION

Pursuant to 18 U.S.C. § 981, the United States filed a verified Complaint for Forfeiture
against the following property:

Funds in Amro Bank N.V. Acct #NL55ABNA0240036352 in the name of Ad Tech
BV held with Stichting Zencotrust Acct# #NL55ABNA0240036352 (19-USP-000280)
which was seized from Backpage LLC on October 30, 2018 at 13601 Preston Rd.,
Suite 801, East Building, located in Dallas, TX

Funds in Plains Capital Bank Account # 3100033939 in name of Scheef & Stone
LLP Acct# 3100033939 (19-USP-000286) which was seized from Backpage.com
LLC on November 13, 2018 at 13601 Preston Rd., Suite 801, East Building, located
in Dallas, TX

The Custodian of the property is the U.S. Postal Inspection Service located at 1055
N. Vignes Street, Los Angeles, California 90012

Any person claiming a legal interest in the Defendant Property must file a verified Claim
with the court within 60 days from the first day of publication (August 19, 2019) of this
Notice on this official government internet web site and an Answer to the complaint or
motion under Rule 12 of the Federal Rules of Civil Procedure within 21 days thereafter.

18 U.S.C. § 983(h)(1) permits a court to impose a civil fine on anyone asserting an interest
in property which the court determines was frivolous.

The verified Claim and Answer must be filed with the Clerk of the Court, 255 East Temple
Street, Room 180, Los Angeles, CA 90012, and copies of each served upon Assistant
United States Attorney John Kucera, 312 N. Spring St., 14th Floor, Los Angeles, CA
90012, or default and forfeiture will be ordered. See, 18 U.S.C. § 983(a)(4)(A) and Rule
G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
Actions.

The government may also consider granting petitions for remission or mitigation, which
pardon all or part of the property from the forfeiture. A petition must include a description
of your interest in the property supported by documentation; include any facts you believe
justify the return of the property; and be signed under oath, subject to the penalty of
perjury, or meet the requirements of an unsworn statement under penalty of perjury. See
28 U.S.C. Section 1746. For the regulations pertaining to remission or mitigation of the
forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of the forfeiture are
found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the forfeiture are found at
28 C.F.R. Section 9.5(b). The petition need not be made in any particular form and may
be filed online or in writing. You should file a petition not later than 11:59 PM EST 30 days
after the date of final publication of this notice. See 28 C.F.R. Section 9.3(a). The
httos://Awww. forfeiture.qov/FilingPetition.htm website provides access to a standard petition

 
Case 2:19-cv-07039-RGK-PJW Document 12 Filed 09/24/19 Page 3of4 Page ID #:116

Attachment 1

form that may be mailed and the link to file a petition online. If you cannot find the desired
assets online, you must file your petition in writing by sending it to Assistant United States
Attorney John Kucera, 312 N. Spring St., 14th Floor, Los Angeles, CA 90012. This
website provides answers to frequently asked questions (FAQs) about filing a petition.
You may file both a verified claim with the court and a petition for remission or mitigation.

 
Case 2:19-cv-07039-RGK-PJW Document 12 Filed 09/24/19 Page 4of4 Page ID #:117

Attachment 2

3

 
  
  

Advertisement Certification Report

The Notice of Publication was available on the www. forfeiture.gov web site for at least 18 hours per day
between August 19, 2019 and September 17, 2019. Below is a summary report that identifies the uptime

for each day within the publication period and reports the results of the web monitoring system's daily
check that verifies that the advertisement was available each day.

U.S. N, Approximately $182,182.50 in Bank Funds Seizedfrom Amro Bank N.V. Acct 06352; Approx

Court Case No: CV 19-7039
For Asset ID(s): See Attached Advertisement Copy

08/19/2019 .0: Verified

Additional log information is available and kept in the archives for 15 years after the asset has been disposed.

 
